Exhibit 10.2

 

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

 

This Amended and Restated Executive Employment Agreement (this “Agreement”) is
entered into as of January 1, 2009, by and between United Therapeutics
Corporation (“UT”), a company organized under the laws of the State of Delaware,
having a place a business 1110 Spring Street, Silver Spring, MD 20910, and
Martine A. Rothblatt (“Executive”), a resident of the State of Florida.

 

WHEREAS, UT is engaged in the development, implementation and operation of an
international pharmaceutical business (the “UT Business”);

 

WHEREAS, Executive currently serves as the Chairman and Chief Executive Officer
of UT and her services and knowledge are valuable to UT in connection with the
management of UT and the UT Business;

 

WHEREAS, UT determined that it is in the best interests of UT and its
stockholders to secure Executive’s continued services, to ensure Executive’s
continued dedication to UT, and to provide appropriate compensation, including
incentive compensation to Executive, and in order to further such goals, UT
entered into an Executive Employment Agreement (the “Original Agreement”) on
April 2, 1999 (the “Effective Date”);

 

WHEREAS, the Original Agreement has been amended from time to time since the
Effective Date, and UT wishes to amend and restate the Original Agreement as
provided herein, in order to clarify the effectiveness of certain of those
amendments, and to make certain other amendments to the Original Agreement; and

 

WHEREAS, Executive is desirous of amending and restating the Original Agreement
on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, UT and Executive agree as follows:

 


ARTICLE 1
DEFINITIONS


 

For purposes of this Agreement, the following terms shall have the respective
meanings set forth below:

 

--------------------------------------------------------------------------------



 


1.1.          “AFFILIATE” MEANS ANY CORPORATION, PARTNERSHIP OR OTHER ENTITY,
CONTROLLING, CONTROLLED BY, OR UNDER COMMON CONTROL WITH UT, BY VIRTUE OF DIRECT
OR INDIRECT BENEFICIAL OWNERSHIP OF VOTING SECURITIES OF OR VOTING INTEREST IN
THE CONTROLLED ENTITY.


 


1.2.          “BOARD” MEANS THE BOARD OF DIRECTORS OF UT.


 


1.3.          “CAUSE” MEANS (A) THE WILLFUL AND CONTINUED FAILURE BY EXECUTIVE
TO SUBSTANTIALLY PERFORM HER DUTIES WITH UT (OTHER THAN ANY SUCH FAILURE
RESULTING FROM EXECUTIVE’S INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS, OR ANY
SUCH ACTUAL OR ANTICIPATED FAILURE RESULTING FROM EXECUTIVE’S TERMINATION FOR
GOOD REASON) AFTER A DEMAND FOR SUBSTANTIAL PERFORMANCE IS DELIVERED TO
EXECUTIVE BY THE BOARD (WHICH DEMAND SHALL SPECIFICALLY IDENTIFY THE MANNER IN
WHICH THE BOARD BELIEVES THAT EXECUTIVE HAS NOT SUBSTANTIALLY PERFORMED HER
DUTIES); OR (B) THE WILLFUL ENGAGING BY EXECUTIVE IN GROSS MISCONDUCT MATERIALLY
AND DEMONSTRABLY INJURIOUS TO UT.  FOR PURPOSES OF THIS DEFINITION, NO ACT OR
FAILURE TO ACT ON THE PART OF EXECUTIVE SHALL BE CONSIDERED “WILLFUL” UNLESS
DONE OR OMITTED TO BE DONE BY EXECUTIVE NOT IN GOOD FAITH AND WITHOUT REASONABLE
BELIEF THAT HER ACTION(S) OR OMISSION(S) WAS IN THE BEST INTERESTS OF UT. 
NOTWITHSTANDING THE FOREGOING, EXECUTIVE SHALL NOT BE DEEMED TO HAVE BEEN
TERMINATED FOR CAUSE UNLESS AND UNTIL UT PROVIDES EXECUTIVE WITH A COPY OF A
RESOLUTION ADOPTED BY AN AFFIRMATIVE VOTE OF NOT LESS THAN THREE-QUARTERS OF THE
ENTIRE MEMBERSHIP OF THE BOARD AT A MEETING OF THE BOARD CALLED AND HELD FOR THE
PURPOSE (AFTER REASONABLE NOTICE TO EXECUTIVE AND OPPORTUNITY FOR EXECUTIVE,
WITH COUNSEL, TO BE HEARD BEFORE THE BOARD), FINDING THAT IN THE GOOD FAITH
OPINION OF THE BOARD THE EXECUTIVE HAS BEEN GUILTY OF CONDUCT SET FORTH IN
SUBSECTIONS (A) OR (B) ABOVE, SETTING FORTH THE PARTICULARS IN DETAIL.  A
DETERMINATION OF CAUSE BY THE BOARD SHALL NOT BE BINDING UPON OR ENTITLED TO
DEFERENCE BY ANY FINDER OF FACT IN THE EVENT OF A DISPUTE, IT BEING THE INTENT
OF THE PARTIES THAT SUCH FINDER OF FACT IN THE EVENT OF A DISPUTE SHALL MAKE AN
INDEPENDENT DETERMINATION OF WHETHER THE TERMINATION WAS FOR “CAUSE” AS DEFINED
IN (A) AND (B) ABOVE.


 


1.4.          “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


 


1.5.          “CONFIDENTIAL INFORMATION” MEANS ALL INFORMATION KNOWN TO UT OR
LEARNED BY EXECUTIVE DURING THE TERM OF EMPLOYMENT AND NOT GENERALLY KNOWN,
INCLUDING ANY AND ALL GENERAL AND SPECIFIC KNOWLEDGE, EXPERIENCE, INFORMATION
AND DATA, TECHNICAL OR NON-TECHNICAL, INCLUDING, WITHOUT LIMITATION AND WHETHER
OR NOT PATENTABLE, PROCESSES, SKILLS, INFORMATION, KNOW-HOW, TRADE SECRETS,
DATA, DESIGNS, FORMULAE, ALGORITHMS, SPECIFICATIONS, SAMPLES, METHODS,
TECHNIQUES, COMPILATIONS, COMPUTER PROGRAMS, DEVICES, CONCEPTS, INVENTIONS,
DEVELOPMENTS, DISCOVERIES, IMPROVEMENTS, AND COMMERCIAL OR FINANCIAL
INFORMATION, IN ANY FORM, INCLUDING WITHOUT LIMITATION, ORAL, WRITTEN, GRAPHIC,
DEMONSTRATIVE, MACHINE RECOGNIZABLE, SPECIMEN OR SAMPLE FORM.


 


1.6.          “CONFLICTING PRODUCT OR SERVICE” MEANS ANY PRODUCT OR SERVICE OF
ANY PERSON OR ORGANIZATION OTHER THAN UT, IN EXISTENCE OR UNDER DEVELOPMENT,
WHICH RESEMBLES OR COMPETES WITH A PRODUCT OR SERVICE OF UT’S WHICH IS THEN IN
EXISTENCE OR UNDER DEVELOPMENT, EXCLUDING, HOWEVER, THE PRECLINICAL COMPOUND
AFP-07 UNDER DEVELOPMENT BY THE PPH CURE FOUNDATION.


 


1.7.          “CONFLICTING ORGANIZATION” MEANS ANY PERSON OR ORGANIZATION
ENGAGED IN, OR ABOUT TO BECOME ENGAGED IN, RESEARCH ON OR DEVELOPMENT,
PRODUCTION, MARKETING, OR SELLING OF A “CONFLICTING PRODUCT OR SERVICE.”

 

2

--------------------------------------------------------------------------------



 


1.8.          “DATE OF TERMINATION” MEANS (A) THE EFFECTIVE DATE ON WHICH
EXECUTIVE’S EMPLOYMENT BY UT TERMINATES AS SPECIFIED IN A NOTICE OF TERMINATION
BY UT OR EXECUTIVE, AS THE CASE MAY BE, OR (B) IF EXECUTIVE’S EMPLOYMENT BY UT
TERMINATES BY REASON OF DEATH, THE DATE OF DEATH OF EXECUTIVE.  NOTWITHSTANDING
THE PREVIOUS SENTENCE, (I) IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED FOR
DISABILITY AS DEFINED IN SECTION 1.9, THEN SUCH DATE OF TERMINATION SHALL BE NO
EARLIER THAN THIRTY (30) DAYS FOLLOWING THE DATE ON WHICH A NOTICE OF
TERMINATION IS RECEIVED, AND (II) IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY
UT OTHER THAN FOR CAUSE, THEN SUCH DATE OF TERMINATION SHALL BE NO EARLIER THAN
THIRTY (30) DAYS FOLLOWING THE DATE ON WHICH NOTICE OF TERMINATION IS RECEIVED.


 


1.9.          “DISABILITY” MEANS EXECUTIVE’S FAILURE TO SUBSTANTIALLY PERFORM
HER DUTIES WITH UT ON A FULL-TIME BASIS FOR AT LEAST ONE HUNDRED EIGHTY (180)
CONSECUTIVE DAYS AS A RESULT OF EXECUTIVE’S INCAPACITY DUE TO MENTAL OR PHYSICAL
ILLNESS.


 


1.10.        “GOOD REASON” MEANS, WITHOUT EXECUTIVE’S EXPRESS WRITTEN CONSENT,
THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS:


 


(A)           (I) THE ASSIGNMENT TO EXECUTIVE OF ANY DUTIES INCONSISTENT IN ANY
MATERIAL ADVERSE RESPECT WITH EXECUTIVE’S POSITION(S), DUTIES, RESPONSIBILITIES
OR STATUS WITH UT IMMEDIATELY PRIOR THERETO, (II) A MATERIAL ADVERSE CHANGE IN
EXECUTIVE’S REPORTING RESPONSIBILITIES, TITLES OR OFFICES WITH UT AS IN EFFECT
IMMEDIATELY PRIOR THERETO, (III) ANY REMOVAL OR INVOLUNTARY TERMINATION OF
EXECUTIVE BY UT OTHERWISE THAN AS EXPRESSLY PERMITTED BY THIS AGREEMENT
(INCLUDING ANY PURPORTED TERMINATION OF EMPLOYMENT WHICH IS NOT EFFECTED BY A
NOTICE OF TERMINATION), OR (IV) ANY FAILURE TO RE-ELECT EXECUTIVE TO ANY
POSITION WITH UT HELD BY EXECUTIVE IMMEDIATELY PRIOR THERETO;


 


(B)           A REDUCTION BY UT IN EXECUTIVE’S RATE OF ANNUAL BASE SALARY AS IN
EFFECT IMMEDIATELY PRIOR THERETO OR THE FAILURE OF UT IN ANY YEAR (COMMENCING
WITH CALENDAR YEAR 1999) TO INCREASE THE EXECUTIVE’S ANNUAL BASE SALARY BY AN
AMOUNT EQUAL TO THE AVERAGE PERCENTAGE INCREASES IN BASE SALARY FOR ALL OFFICERS
OF UT DURING THE TWO FULL CALENDAR YEARS IMMEDIATELY PRECEDING SUCH YEAR EXCEPT
FOR ACROSS-THE-BOARD SALARY REDUCTIONS, FREEZES, OR REDUCED INCREASES SIMILARLY
AFFECTING ALL OF UT’S OFFICERS (AS DEFINED BY RULE 16A-1(F) UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED) AND ANY PERSON IN CONTROL OF UT;


 


(C)           ANY REQUIREMENT OF UT THAT EXECUTIVE (I) BE BASED ANYWHERE OTHER
THAN THE FACILITIES WHERE EXECUTIVE IS LOCATED ON THE DATE OF THIS AGREEMENT OR
REASONABLY EQUIVALENT FACILITIES WITHIN TWENTY FIVE (25) MILES OF SUCH
FACILITIES OR (III) TRAVEL FOR THE BUSINESS OF UT TO AN EXTENT SUBSTANTIALLY
MORE BURDENSOME THAN THE TRAVEL OBLIGATIONS OF EXECUTIVE IMMEDIATELY PRIOR TO
THE DATE OF THIS AGREEMENT;


 


(D)           THE FAILURE OF UT TO CONTINUE THE EXECUTIVE’S PARTICIPATION IN ANY
BONUS OR OTHER INCENTIVE PLANS IN WHICH SHE WAS PARTICIPATING IMMEDIATELY PRIOR
THERETO OR ANY REDUCTION IN THE AMOUNT OF BONUS OR INCENTIVE COMPENSATION WHICH
SHE IS ABLE TO RECEIVE, WITHOUT REPLACEMENT OF SUCH BONUS OR INCENTIVE PLANS
WITH BONUS, INCENTIVE OR OTHER COMPENSATION OF AT LEAST SUBSTANTIALLY COMPARABLE
VALUE TO THE EXECUTIVE;

 

3

--------------------------------------------------------------------------------



 


(E)           THE FAILURE OF UT: (I) TO CONTINUE IN EFFECT ANY EMPLOYEE BENEFIT
PLAN OR COMPENSATION PLAN IN WHICH EXECUTIVE IS PARTICIPATING IMMEDIATELY PRIOR
THERETO, UNLESS EXECUTIVE IS PERMITTED TO PARTICIPATE IN OTHER PLANS PROVIDING
EXECUTIVE WITH SUBSTANTIALLY COMPARABLE BENEFITS, OR THE TAKING OF ANY ACTION BY
UT WHICH WOULD ADVERSELY AFFECT EXECUTIVE’S PARTICIPATION IN OR MATERIALLY
REDUCE EXECUTIVE’S BENEFITS UNDER ANY SUCH PLAN, (II) TO PROVIDE EXECUTIVE AND
EXECUTIVE’S DEPENDENTS WITH WELFARE BENEFITS (INCLUDING WITHOUT LIMITATION,
MEDICAL PRESCRIPTION DRUG, DENTAL, DISABILITY, SALARY CONTINUANCE, EMPLOYEE
LIFE, GROUP LIFE, ACCIDENTAL DEATH AND TRAVEL ACCIDENT INSURANCE PLANS AND
PROGRAMS) IN ACCORDANCE WITH THE MOST FAVORABLE PLANS, PRACTICES, PROGRAMS AND
POLICIES OF UT IN EFFECT FOR EXECUTIVE IMMEDIATELY PRIOR THERETO OR AS IS IN
EFFECT FOR OTHER SENIOR EXECUTIVE OF UT, (III) TO PROVIDE FRINGE BENEFITS AND
PEREQUISITES IN ACCORDANCE WITH THE MOST FAVORABLE PLANS, PRACTICES, PROGRAMS
AND POLICIES OF UT IN EFFECT FOR EXECUTIVE IMMEDIATELY PRIOR THERETO OR AS IS IN
EFFECT FOR SENIOR EXECUTIVES OF UT, OR (IV) TO PROVIDE EXECUTIVE WITH PAID
VACATION IN ACCORDANCE WITH THE MOST FAVORABLE PLANS, POLICIES, PROGRAMS AND
PRACTICES OF UT AS IN EFFECT FOR EXECUTIVE IMMEDIATELY PRIOR THERETO OR AS IS IN
EFFECT FOR OTHER SENIOR EXECUTIVES OF UT.


 


(F)            THE FAILURE OF UT TO PAY ON A TIMELY BASIS ANY AMOUNTS OWED
EXECUTIVE AS SALARY, BONUS, DEFERRED COMPENSATION OR OTHER COMPENSATION;


 


(G)           THE FAILURE OF UT TO OBTAIN AN ASSUMPTION AGREEMENT FROM ANY
SUCCESSOR AS CONTEMPLATED IN SECTION 8.8;


 


(H)           THE REFUSAL BY UT TO CONTINUE TO ALLOW EXECUTIVE TO ATTEND TO
MATTERS OR ENGAGE IN ACTIVITIES NOT DIRECTLY RELATED TO THE BUSINESS OF UT WHICH
WERE PERMITTED BY UT IMMEDIATELY PRIOR THERETO, INCLUDING WITHOUT LIMITATION
SERVING ON THE BOARDS OF DIRECTORS OF OTHER COMPANIES OR ENTITIES;


 


(I)            THE PURPORTED TERMINATION OF EXECUTIVE’S EMPLOYMENT WHICH IS NOT
EFFECTED PURSUANT TO A NOTICE OF TERMINATION WHICH SATISFIES THE REQUIREMENTS OF
A NOTICE OF TERMINATION; OR


 


(J)            ANY OTHER MATERIAL BREACH BY UT OF ITS OBLIGATIONS UNDER THIS
AGREEMENT.


 

For the purposes of this Agreement, any good faith determination of Good Reasons
made by Executive shall be conclusive on the parties; provided, however, that an
isolated and insubstantial action taken in good faith and which is remedied by
UT within ten (10) days after receipt of written notice thereof given by
Executive shall not constitute Good Reason.

 

4

--------------------------------------------------------------------------------



 


1.11.        “INVENTIONS” MEANS INVENTIONS, DESIGNS, DISCOVERIES, DEVELOPMENTS,
CREATIONS AND IMPROVEMENTS CREATED, DISCOVERED, DEVELOPED OR CONCEIVED,
REGARDLESS OF WHETHER REDUCED TO PRACTICE.


 


1.12.        “NONQUALIFYING TERMINATION” MEANS A TERMINATION OF EXECUTIVE’S
EMPLOYMENT (A) BY UT FOR CAUSE, (B) BY EXECUTIVE FOR ANY REASON OTHER THAN FOR
GOOD REASON WITH NOTICE OF TERMINATION, (C) AS A RESULT OF EXECUTIVE’S DEATH,
(D) BY UT DUE TO EXECUTIVE’S DISABILITY, UNLESS WITHIN THIRTY (30) DAYS AFTER
NOTICE OF TERMINATION IS PROVIDED TO EXECUTIVE FOLLOWING SUCH DISABILITY
EXECUTIVE SHALL HAVE RETURNED TO SUBSTANTIAL PERFORMANCE OF EXECUTIVE DUTIES ON
A FULL-TIME BASIS, OR (E) AS A RESULT OF EXECUTIVE’S RETIREMENT.


 


1.13.        “NOTICE OF TERMINATION” MEANS A WRITTEN NOTICE BY UT OR EXECUTIVE
AS THE CASE MAY BE, TO THE OTHER, WHICH (I) INDICATES THE SPECIFIC TERMINATION
PROVISION IN THIS AGREEMENT RELIED UPON, (II) TO THE EXTENT APPLICABLE, SETS
FORTH IN REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES CLAIMED TO PROVIDE A
BASIS FOR TERMINATION OF EXECUTIVE’S EMPLOYMENT UNDER THE PROVISION SO
INDICATED, AND (III) SPECIFIES THE TERMINATION DATE.  THE FAILURE BY EXECUTIVE
OR UT TO SET FORTH IN SUCH NOTICE ANY FACT OR CIRCUMSTANCE WHICH CONTRIBUTES TO
A SHOWING OF GOOD REASON OR CAUSE SHALL NOT WAIVE ANY RIGHT OF EXECUTIVE OR UT
HEREUNDER OR PRECLUDE EXECUTIVE OR UT FROM ASSERTING SUCH FACT OR CIRCUMSTANCE
IN ENFORCING EXECUTIVE’S OR UT’S RIGHT HEREUNDER.


 


1.14.        “POSITIVE SPREAD” MEANS THE SPREAD BETWEEN THE EXERCISE PRICE OF
ANY NON-VESTED OPTIONS HELD BY EXECUTIVE TO ACQUIRE COMMON STOCK OF UT UNDER ANY
STOCK OPTION PLAN ADOPTED BY UT PRIOR OR SUBSEQUENT HERETO, AND THE AVERAGE OF
THE BID AND ASKED PRICE OF THE COMMON STOCK AS REPORTED FOR THE DATE OF
TERMINATION ON THE AUTOMATED QUOTATION SYSTEM OF THE NATIONAL ASSOCIATION OF
SECURITIES DEALERS OR IF NO SUCH TRADES ARE REPORTED ON THAT DATE, THE LAST
PRECEDING DATE ON WHICH SHARES OF UT OR ITS AFFILIATES COMMON STOCK WERE TRADED,
OR IF SUCH COMMON STOCK OF UT IS NOT PUBLICLY TRADED, THE “FAIR MARKET VALUE” OF
SUCH STOCK AS DETERMINED PURSUANT TO THE APPLICABLE STOCK OPTION PLAN OR PLANS.


 


1.15.        “RETIREMENT” MEANS TERMINATION OF EMPLOYMENT BY EITHER THE
EXECUTIVE OR UT ON OR AFTER THE EXECUTIVE’S ATTAINMENT OF AGE 65.


 


1.16.        “WORKS OF AUTHORSHIP” MEANS ALL COMPUTER SOFTWARE PROGRAMS OR OTHER
WRITINGS, INCLUDING, WITHOUT LIMITATION, VERBAL WORKS, DESIGNS, MODELS, DRAWING,
OR AUDIO, VISUAL OR AUDIOVISUAL RECORDINGS.


 


ARTICLE 2
EMPLOYMENT


 


2.1.          EMPLOYMENT.  UT AGREES TO EMPLOY EXECUTIVE AS CHIEF EXECUTIVE
OFFICER, AND EXECUTIVE AGREES TO ACCEPT SUCH EMPLOYMENT BY UT ON THE TERMS AND
CONDITIONS SET FORTH HEREIN.  EXECUTIVE REPRESENTS AND WARRANTS THAT THE
EXECUTION, DELIVERY AND PERFORMANCE BY HER OF THIS AGREEMENT WILL NOT VIOLATE
ANY AGREEMENT, ORDER, JUDGMENT OR DECREE TO WHICH SHE IS A PARTY OR BY WHICH SHE
IS BOUND.

 

5

--------------------------------------------------------------------------------



 


2.2.          TERM.  SUBJECT TO THE PROVISIONS OF ARTICLE 4 HEREOF, UT SHALL
EMPLOY EXECUTIVE FOR A TERM OF FIVE (5) YEARS COMMENCING AS OF THE EFFECTIVE
DATE AND CONTINUING TO AND INCLUDING DECEMBER 31, 2004.  THE TERM (AS HEREIN
EXTENDED) SHALL AUTOMATICALLY BE EXTENDED BY ONE (1) ADDITIONAL YEAR AT THE END
OF EACH YEAR UNLESS AT LEAST SIX (6) MONTHS PRIOR TO THE END OF THE TERM OR ANY
ANNIVERSARY THEREOF, UT SHALL DELIVER TO EXECUTIVE OR EXECUTIVE SHALL DELIVER TO
UT, WRITTEN NOTICE THAT THE TERM SHALL NOT BE SO EXTENDED.


 


2.3.          DUTIES.  AS CHIEF EXECUTIVE OFFICER OF UT, EXECUTIVE SHALL HAVE
THE DUTIES AND RESPONSIBILITIES AS MAY FROM TIME TO TIME BE ASSIGNED TO OR
VESTED IN EXECUTIVE BY THE BOARD.


 


(A)           EXECUTIVE’S EMPLOYMENT WITH UT SHALL BE FULL-TIME.  DURING THE
TERM OF EMPLOYMENT, EXECUTIVE SHALL, EXCEPT DURING PERIODS OF VACATION, SICK
LEAVE OR OTHER DULY AUTHORIZED LEAVE OF ABSENCE, AND EXCEPT FOR NOT MORE THAN A
FEW HOURS PER WEEK FOR THE ACTIVITIES DESCRIBED IN SUBPARAGRAPH 2.3(B) BELOW,
DEVOTE THE WHOLE OF EXECUTIVE’S TIME, ATTENTION, SKILL AND ABILITY DURING USUAL
BUSINESS HOURS (AND OUTSIDE THOSE HOURS WHEN REASONABLY NECESSARY TO EXECUTIVE’S
DUTIES HEREUNDER) TO THE FAITHFUL AND DILIGENT PERFORMANCE OF EXECUTIVE’S DUTIES
HEREUNDER.  EXECUTIVE ACKNOWLEDGES AND AGREES THAT EXECUTIVE MAY BE REQUIRED,
WITHOUT ADDITIONAL COMPENSATION, TO PERFORM SERVICES FOR ANY AFFILIATES, AND TO
ACCEPT SUCH OFFICE OR POSITION WITH AFFILIATE AS THE BOARD MAY REASONABLY
REQUIRE.  EXECUTIVE SHALL COMPLY WITH ALL APPLICABLE POLICES OF UT AND/OR ITS
AFFILIATES DURING HER TERM OF SERVICE TO UT AND/OR ITS AFFILIATES.


 


(B)           DURING THE TERM OF EMPLOYMENT, IT SHALL NOT BE A VIOLATION OF THIS
AGREEMENT FOR EXECUTIVE TO SERVE AS OF COUNSEL TO MAHON, PATUSKY, ROTHBLATT AND
FISHER, CHARTERED; PRESIDENT OF BEACON PROJECTS, INC.; AN OFFICER OF UT’S
TELEMEDICINE AFFILIATES; TO MANAGE PERSONAL PASSIVE INVESTMENTS; TO SERVE AS AN
OFFICER, MANAGER AND A MEMBER OF THE BOARD OF DIRECTORS OF PPH CURE FOUNDATION
OR WORLD AGAINST RACISM FOUNDATION OR WILLIAM HARVEY MEDICAL RESEARCH FOUNDATION
OR, WITH THE PRIOR APPROVAL OF THE BOARD, THE BOARD OF DIRECTORS OF ANY OTHER
CORPORATION OR TRADE ASSOCIATION; SO LONG AS SUCH ACTIVITIES (INDIVIDUALLY OR
COLLECTIVELY) DO NOT CONFLICT OR MATERIALLY INTERFERE WITH THE PERFORMANCE OF
EXECUTIVE’S DUTIES HEREUNDER.

 

6

--------------------------------------------------------------------------------



 


ARTICLE 3
COMPENSATION


 


3.1.          BASE SALARY.  FOR SERVICES RENDERED BY EXECUTIVE PURSUANT TO THIS
AGREEMENT, UT AGREES TO PAY EXECUTIVE A BASE ANNUAL SALARY (“BASE SALARY”)
COMMENCING AS OF THE EFFECTIVE DATE AT THE ANNUAL RATE OF ONE HUNDRED EIGHTY
THOUSAND DOLLARS ($180,000) PER YEAR, PAYABLE IN ACCORDANCE WITH UT’S THEN
PREVAILING EXECUTIVE PAYROLL PRACTICES.  SUCH BASE SALARY SHALL BE SUBJECT TO
REVIEW AND INCREASE AT LEAST ANNUALLY BY THE BOARD (WITH THE FIRST SUCH REVIEW
TO OCCUR NOT LATER THAN DECEMBER 31, 1999) IN THE BOARD’S SOLE DISCRETION.  IN
DETERMINING ANY SUCH INCREASE, THE BOARD SHALL CONSIDER ANY INCREASES IN THE
COST OF LIVING AND MAY PROVIDE FOR ANY PERFORMANCE, MERIT OR OTHER INCREASE. 
THE TERM “BASE SALARY” AS USED HEREIN SHALL INCLUDE ANY INCREASES THERETO MADE
FROM TIME TO TIME AS PERMITTED BY THIS SECTION 3.1.


 


3.2.          BONUSES.


 


(A)           ANNUAL INCENTIVE COMPENSATION.  DURING EACH YEAR OF THE TERM OF
THIS AGREEMENT, UT SHALL GRANT OPTIONS TO PURCHASE SHARES OF UT’S COMMON STOCK,
EXERCISABLE FOR TEN YEARS AT THE FAIR MARKET VALUE AT THE TIME OF GRANT (OR
EXERCISABLE FOR FIVE YEARS AT 110% OF THE FAIR MARKET VALUE AT THE TIME OF GRANT
IF EXECUTIVE IS A MORE THAN 10% OWNER OF UT) (THE “STOCK OPTIONS”).  THE NUMBER
OF SHARES OF COMMON STOCK SUBJECT TO STOCK OPTIONS GRANTED EACH YEAR IN
ACCORDANCE WITH THIS SECTION 3.2(A) SHALL EQUAL, FOR THE FIRST YEAR, THE
QUOTIENT OF ONE PERCENT OF THE DIFFERENCE IN UT’S MARKET CAPITALIZATION FROM THE
DATE OF UT’S INITIAL PUBLIC OFFERING (“IPO”) TO THE ONE YEAR ANNIVERSARY THEREOF
DIVIDED BY $18.00, AND FOR EACH YEAR THEREAFTER, COMMENCING WITH THE PERIOD
BEGINNING IN DECEMBER 2000 AND WITH THE NEXT OPTION GRANT TO BE MADE IN
DECEMBER 2001, BASED ON THE AVERAGE NASDAQ CLOSING PRICES FOR DECEMBER OF EACH
YEAR COMPARED TO THE PREVIOUS DECEMBER (BEGINNING WITH A GRANT DATE ON THE LAST
DAY OF DECEMBER 2001 FOR THE RISE (IF ANY) IN MARKET CAPITALIZATION FROM
DECEMBER 2000 TO DECEMBER 2001).  EACH STOCK OPTION SHALL BE GRANTED AS OF THE
LAST DAY IN DECEMBER EACH YEAR.  INCENTIVE COMPENSATION SHALL BE VESTED WHEN
GRANTED.  THE MAXIMUM INCENTIVE COMPENSATION THAT MAY BE EARNED SHALL BE CAPPED
BY THE PROJECTED MARKET CAPITALIZATION OF UT AT THE END OF EACH YEAR UNDER THE
JANUARY 1999 UT BUSINESS PLAN.


 


(B)           DISCRETIONARY BONUSES.  DURING THE TERM OF THIS AGREEMENT,
EXECUTIVE SHALL BE ENTITLED TO SUCH BONUSES AS MAY BE AUTHORIZED, DECLARED AND
PAID BY THE BOARD, IN ITS SOLE DISCRETION.  FACTORS WHICH THE BOARD MAY, IN ITS
SOLE DISCRETION, AND WITHOUT LIMITATION, CONSIDER WITH RESPECT TO ANY
DETERMINATION BY THE BOARD WITH RESPECT TO THE PAYMENT OR AMOUNT OF SUCH BONUS
OR BONUSES, INCLUDE EXECUTIVE’S JOB PERFORMANCE AND UT’S FINANCIAL PERFORMANCE.

 

7

--------------------------------------------------------------------------------



 


3.3.          PARTICIPATION IN BENEFIT PLANS.  EXECUTIVE SHALL BE ELIGIBLE TO
PARTICIPATE IN ANY LONG-TERM INCENTIVE, STOCK OPTION, EMPLOYEE STOCK OWNERSHIP,
PENSION, THRIFT, PROFIT SHARING, GROUP LIFE OR DISABILITY INSURANCE, MEDICAL OR
DENTAL COVERAGE, EDUCATION, OR OTHER RETIREMENT OR EMPLOYEE BENEFIT PLAN OR
PROGRAM THAT UT HAS ADOPTED OR MAY ADOPT FOR THE BENEFIT OF ITS EMPLOYEES, ON
THE SAME BASIS AS OTHER EXECUTIVE EMPLOYEES.  SUCH PARTICIPATION SHALL BE
SUBJECT TO THE TERMS AND CONDITIONS OF SUCH PLANS OR PROGRAMS, INCLUDING, BUT
NOT LIMITED TO, SUCH GENERALLY APPLICABLE ELIGIBILITY PROVISIONS AS MAY BE IN
EFFECT FROM TIME TO TIME.  EXECUTIVE SHALL BE ENTITLED TO PAID VACATION
(INITIALLY FOUR (4) WEEKS PER CALENDAR YEAR), PAID SICK LEAVE, AND HOLIDAYS
(INITIALLY ELEVEN (11) DAYS PER CALENDAR YEAR) ON THE SAME BASIS AS MAY FROM
TIME TO TIME APPLY TO OTHER UT EXECUTIVE EMPLOYEES GENERALLY.


 


3.4.          EXPENSES.  UT SHALL REIMBURSE EXECUTIVE FOR ALL REASONABLE,
ORDINARY AND NECESSARY BUSINESS EXPENSES ACTUALLY INCURRED BY EXECUTIVE IN
CONNECTION WITH HER PERFORMANCE HEREUNDER, INCLUDING ORDINARY AND NECESSARY
EXPENSES INCURRED BY EXECUTIVE IN CONNECTION WITH TRAVEL ON UT BUSINESS,
PROVIDED ALL SUCH EXPENSES HAVE BEEN APPROVED IN ADVANCE BY UT IN ACCORDANCE
WITH AND SUBJECT TO THE TERMS AND CONDITIONS OF UT’S THEN-PREVAILING EXPENSE
POLICY.  AS A CONDITION PRECEDENT TO OBTAINING SUCH REIMBURSEMENT, EXECUTIVE
SHALL PROVIDE TO UT ANY AND ALL STATEMENTS, BILLS OR RECEIPTS EVIDENCING THE
EXPENSES FOR WHICH EXECUTIVE SEEKS REIMBURSEMENT, AND SUCH OTHER RELATED
INFORMATION OR MATERIALS AS UT MAY FROM TIME TO TIME REASONABLY REQUIRE. 
EXECUTIVE SHALL ACCOUNT TO UT FOR ANY EXPENSES THAT ARE ELIGIBLE FOR
REIMBURSEMENT UNDER THIS SECTION 3.4 IN ACCORDANCE WITH UT POLICY.


 


3.5.          AUTOMOBILE.  DURING THE TERM OF THIS AGREEMENT, UT SHALL SUPPLY
EXECUTIVE WITH THE USE OF AN AUTOMOBILE, AND SHALL PAY THE COST OF MAINTENANCE
AND INSURANCE FOR SUCH AUTOMOBILE.


 


3.6.          WITHHOLDING.  ANYTHING IN THIS AGREEMENT TO THE CONTRARY
NOTWITHSTANDING, ALL PAYMENTS REQUIRED TO BE MADE BY UT HEREUNDER TO EXECUTIVE
OR EXECUTIVE’S ESTATE OR BENEFICIARIES IN CONNECTION WITH EXECUTIVE’S EMPLOYMENT
HEREUNDER SHALL BE SUBJECT TO THE WITHHOLDING OF SUCH AMOUNTS RELATING TO TAXES
AS UT MAY REASONABLY DETERMINE IT SHOULD WITHHOLD PURSUANT TO ANY APPLICABLE LAW
OR REGULATION.


 


ARTICLE 4
TERMINATION


 


4.1.          NONQUALIFYING TERMINATION.


 


(A)           IF THE EMPLOYMENT OF EXECUTIVE SHALL TERMINATE DURING THE TERM OF
THIS AGREEMENT (INCLUDING ANY EXTENSION OF SUCH TERM), BY REASON OF A
NONQUALIFYING TERMINATION, THEN EXECUTIVE SHALL BE PAID THE EXECUTIVE’S UNPAID
BASE SALARY FROM UT THROUGH THE DATE OF TERMINATION AT THE RATE IN EFFECT JUST
PRIOR TO THE TIME A NOTICE OF TERMINATION IS GIVEN AS WELL AS ANY BENEFITS TO
WHICH EXECUTIVE WAS ENTITLED THROUGH THE DATE OF TERMINATION.  IN ADDITION, IN
THE EVENT THAT TERMINATION OF EMPLOYMENT IS DUE TO EXECUTIVE’S DEATH OR
DISABILITY, UT SHALL CONTINUE TO PAY EXECUTIVE’S THEN CURRENT BASE SALARY TO
EXECUTIVE (IN THE CASE OF DISABILITY) OR EXECUTIVE’S LEGAL REPRESENTATIVES,
ESTATE, BENEFICIARIES OR HEIRS (IN THE CASE OF DEATH), IN ACCORDANCE WITH UT’S
THEN-PREVAILING EXECUTIVE PAYROLL PRACTICES, THROUGH THE END OF THE CALENDAR
YEAR FOLLOWING EXECUTIVE’S DEATH OR TERMINATION DUE TO DISABILITY, BUT SHALL
HAVE NO FURTHER OBLIGATION TO

 

8

--------------------------------------------------------------------------------



 


EXECUTIVE OR EXECUTIVE’S LEGAL REPRESENTATIVES, ESTATE, BENEFICIARIES OR HEIRS
FOR ANY COMPENSATION, BENEFITS OR OTHER PAYMENTS HEREUNDER.


 


(B)                                 IN THE EVENT THAT TERMINATION OF EMPLOYMENT
IS DUE TO EXECUTIVE’S DISABILITY, THE PAYMENT OF BENEFITS UNDER UT’S SHORT-TERM
AND LONG-TERM DISABILITY INSURANCE PROGRAMS, IF ANY, TO THE EXTENT PAYABLE WITH
RESPECT TO ANY PERIOD PRIOR TO THE DATE OF TERMINATION, SHALL OFFSET UT’S
OBLIGATIONS UNDER SECTION 4.1(A).


 


(C)                                  EXCEPT AS OTHERWISE PROVIDED HEREIN OR AS
MAY BE REQUIRED BY LAW, EXECUTIVE’S PARTICIPATION IN ANY BENEFIT PLANS OF UT OR
ANY OF ITS AFFILIATES SHALL TERMINATE AS OF HER DATE OF TERMINATION.


 


4.2.                              OTHER THAN NONQUALIFYING TERMINATION.  IF THE
EMPLOYMENT OF EXECUTIVE SHALL TERMINATE DURING THE TERM OF THIS AGREEMENT
(INCLUDING ANY EXTENSION OF SUCH TERM), OTHER THAN BY REASON OF A NONQUALIFYING
TERMINATION, THEN EXECUTIVE SHALL RECEIVE THE FOLLOWING SEVERANCE AS
COMPENSATION FOR SERVICES RENDERED.


 


(A)                                  LUMP SUM CASH PAYMENT.  WITHIN FIVE
(5) DAYS FOLLOWING THE DATE OF TERMINATION (OR, IF LATER, THE EFFECTIVENESS OF
THE RELEASE OF CLAIMS), EXECUTIVE SHALL RECEIVE A LUMP SUM CASH PAYMENT IN
AMOUNT EQUAL TO THE SUM OF THE FOLLOWING, SUBJECT TO THE EXECUTIVE’S EXECUTION
(AND NON-RELEASE) OF THE COMPANY’S STANDARD FORM OF RELEASE OF CLAIMS:


 

(I)            EXECUTIVE’S BASE SALARY FROM UT THROUGH THE DATE OF TERMINATION
AT THE RATE IN EFFECT PLUS ANY BENEFIT AWARDS (INCLUDING BOTH THE CASH AND STOCK
COMPONENTS), BONUS PAYMENTS AND INCENTIVE AWARDS WHICH PURSUANT TO THE TERMS OF
ANY PLANS HAVE BEEN EARNED OR BECOME PAYABLE, TO THE EXTENT NOT THERETOFORE
PAID;

 

(II)           AS PAYMENT IN LIEU OF A BONUS OR OTHER INCENTIVE PAYMENT TO BE
PAID HEREUNDER OR UNDER UT’S ANNUAL BONUS PLAN OR OTHER INCENTIVE OR OTHER
COMPARABLE PLAN FOR THE YEAR OF TERMINATION, AN AMOUNT EQUAL TO THE NUMBER OF
DAYS EXECUTIVE WAS EMPLOYED DURING THE YEAR BY UT PRIOR TO THE DATE OF
TERMINATION DIVIDED BY THE NUMBER OF DAYS IN THE YEAR MULTIPLIED BY 100% OF THE
GREATER OF EITHER (A) THE BONUS AND/OR OTHER INCENTIVE PAYMENTS AWARDED TO
EXECUTIVE FOR THE IMMEDIATELY PRECEDING YEAR, OR (B) THE AVERAGE ANNUAL BONUS
AND/OR OTHER INCENTIVE PAYMENTS PAID TO EXECUTIVE OVER THE PRECEDING TWO YEAR
PERIOD;

 

(III)          THREE (3) TIMES THE SUM OF: (A) EXECUTIVE’S HIGHEST ANNUAL RATE
OF BASE SALARY FROM UT IN EFFECT DURING THE 12-MONTH PERIOD PRIOR TO THE DATE OF
TERMINATION, PLUS (B) THE GREATER OF THE BONUS AND/OR OTHER INCENTIVE PAYMENTS
AWARDED TO EXECUTIVE FOR THE IMMEDIATELY PRECEDING YEAR OR THE AVERAGE BONUS
AND/OR OTHER INCENTIVE PAYMENTS AWARDED TO THE EXECUTIVE FOR THE PREVIOUS TWO
YEARS.

 

(IV)          THE POSITIVE SPREAD FOR ANY NON-VESTED OPTIONS HELD BY EXECUTIVE,
PAYABLE UPON SURRENDER BY EXECUTIVE OF SUCH OPTIONS.

 


(B)                                 LOANS.  ANY LOANS FROM UT THAT THE EXECUTIVE
HAD OUTSTANDING SHALL REMAIN PAYABLE ACCORDING TO THEIR TERMS.

 

9

--------------------------------------------------------------------------------



 


(C)           BENEFITS.  UT SHALL MAINTAIN IN FULL FORCE AND EFFECT, IN
SUBSTANTIALLY ALL MATERIAL RESPECTS, ALL EMPLOYEE BENEFIT PLANS, PROGRAMS AND
ARRANGEMENTS THAT THE EXECUTIVE WAS ENTITLED TO PARTICIPATE IN IMMEDIATELY PRIOR
TO THE DATE OF TERMINATION FOR THE LONGER OF THIRTY-SIX (36) MONTHS AFTER THE
DATE OF TERMINATION OR THE DATE UPON WHICH THE EXECUTIVE RECEIVES COMPARABLE
BENEFITS FROM A NEW EMPLOYER.  IF THE EXECUTIVE’S PARTICIPATION IN ANY SUCH PLAN
OR PROGRAM IS BARRED, UT SHALL ARRANGE TO PROVIDE COMPARABLE BENEFITS
SUBSTANTIALLY SIMILAR TO THOSE WHICH THE EXECUTIVE RECEIVED UNDER SUCH PLANS AND
PROGRAMS.


 


(D)           RETIREMENT BENEFITS.  IN ADDITION TO THE BENEFITS THE EXECUTIVE IS
ENTITLED TO RECEIVE UNDER ANY RETIREMENT PLAN IN WHICH THE EXECUTIVE
PARTICIPATES ON THE DATE OF TERMINATION, UT SHALL PAY THE EXECUTIVE A CASH
PAYMENT AT THE EXECUTIVE’S ATTAINMENT OF AGE 65 (OR, IF LATER, THE DATE OF
TERMINATION), OF AN AMOUNT EQUAL TO THE ACTUARIAL EQUIVALENT OF THE RETIREMENT
PENSION, IF ANY, THE EXECUTIVE WOULD HAVE BEEN ENTITLED TO RECEIVE UNDER THE
TERMS OF ANY PLAN OR PROGRAM OF UT IN WHICH EXECUTIVE WAS PARTICIPATING AT THE
TIME OF HIS TERMINATION, WITHOUT REGARD TO ANY VESTING REQUIREMENTS UNDER THE
PLAN, HAD THE EXECUTIVE RECEIVED THREE ADDITIONAL YEARS OF SERVICE FOLLOWING THE
DATE OF TERMINATION.  THE RATE OF SALARY FOR THOSE THREE ADDITIONAL YEARS OF
SERVICE SHALL EQUAL THE EXECUTIVE’S BASE SALARY THAT WAS IN EFFECT AT THE DATE
OF TERMINATION.


 


(E)           OUT-PLACEMENT SERVICES.  UT SHALL PROVIDE THE EXECUTIVE WITH
EXECUTIVE OUT-PLACEMENT SERVICES FOR A PERIOD OF NOT LESS THAN TWELVE (12)
MONTHS BY ENTERING INTO A CONTRACT WITH A COMPANY CHOSEN BY THE EXECUTIVE
SPECIALIZING IN SUCH SERVICES.


 


(F)            TITLE TO AUTOMOBILE.  TITLE TO THE AUTOMOBILE REFERRED TO IN
SECTION 3.5 SHALL BE TRANSFERRED TO THE EXECUTIVE WITHIN FIVE (5) DAYS FOLLOWING
THE DATE OF TERMINATION.


 


(G)           EXERCISE TERM OF STOCK OPTIONS. THE EXERCISE PERIOD FOR EACH STOCK
OPTION GRANTED TO EXECUTIVE PRIOR TO EXECUTIVE’S DATE OF TERMINATION SHALL BE
THE FULL REMAINING DURATION OF THE TERM OF EACH SUCH OPTION.


 


4.3.          CERTAIN ADDITIONAL PAYMENTS BY UT.


 


(A)           ANYTHING IN THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING IF ANY
PAYMENT OR DISTRIBUTION BY UT TO OR FOR THE BENEFIT OF EXECUTIVE (WHETHER PAID
OR PAYABLE OR DISTRIBUTED OR DISTRIBUTABLE PURSUANT TO THIS TERMS AGREEMENT OR
OTHERWISE, BUT DETERMINED WITHOUT REGARD TO ANY ADDITIONAL PAYMENTS REQUIRED
UNDER THIS SECTION 4 (A “PAYMENT”) WOULD BE SUBJECT TO THE EXCISE TAX IMPOSED BY
SECTION 4999 OF THE CODE, OR ANY SUCCESSOR CODE PROVISION, OR ANY INTEREST OR
PENALTIES ARE INCURRED BY EXECUTIVE WITH RESPECT TO SUCH EXCISE TAX (SUCH EXCISE
TAX, TOGETHER WITH ANY SUCH INTEREST AND PENALTIES, ARE HEREINAFTER COLLECTIVELY
REFERRED TO AS THE “EXCISE TAX”), THEN EXECUTIVE SHALL BE ENTITLED TO RECEIVE AN
ADDITIONAL PAYMENT (A “GROSS-UP PAYMENT”) IN AN AMOUNT SUCH THAT AFTER PAYMENT
BY EXECUTIVE OF ALL TAXES (INCLUDING ANY INTEREST OR PENALTIES IMPOSED WITH
RESPECT TO SUCH TAX) INCLUDING, WITHOUT LIMITATION ANY INCOME AND EMPLOYMENT
TAXES (AND ANY INTEREST AND PENALTIES IMPOSED WITH RESPECT THERETO) AND EXCISE
TAX, IMPOSED UPON THE GROSS-UP PAYMENT, EXECUTIVE RETAINS AN AMOUNT OF THE
GROSS-UP PAYMENT EQUAL TO THE EXCISE TAX IMPOSED UPON THE PAYMENTS.

 

10

--------------------------------------------------------------------------------



 


(B)                                 SUBJECT TO THE PROVISIONS OF SECTION 4(C),
ALL DETERMINATIONS REQUIRED TO BE MADE UNDER THIS SECTION 4, INCLUDING WHETHER
AND WHEN A GROSS-UP PAYMENT IS REQUIRED AND THE AMOUNT OF SUCH GROSS-UP PAYMENT
AND THE ASSUMPTIONS TO BE UTILIZED IN ARRIVING AT SUCH DETERMINATION, SHALL BE
MADE BY A NATIONALLY RECOGNIZED PUBLIC ACCOUNTING FIRM THAT IS RETAINED BY UT
(THE “ACCOUNTING FIRM”) WHICH SHALL PROVIDE DETAILED SUPPORTING CALCULATIONS
BOTH TO UT AND EXECUTIVE WITHIN FIFTEEN (15) BUSINESS DAYS OF THE RECEIPT OF
NOTICE FROM EXECUTIVE THAT THERE HAS BEEN A PAYMENT, OR SUCH EARLIER TIME AS IS
REQUESTED BY UT (COLLECTIVELY, THE “DETERMINATION”).  ALL FEES AND EXPENSES OF
THE ACCOUNTING FIRM SHALL BE BORNE SOLELY UT.  ANY GROSS-UP DETERMINED PURSUANT
TO THIS SECTION 4 SHALL BE PAID BY UT TO EXECUTIVE WITHIN FIVE (5) DAYS OF THE
RECEIPT OF THE DETERMINATION.  IF THE ACCOUNTING FIRM DETERMINES THAT NO EXCISE
TAXES ARE PAYABLE BY EXECUTIVE, IT SHALL FURNISH EXECUTIVE WITH A WRITTEN
OPINION THAT FAILURE TO REPORT THE EXCISE TAX ON EXECUTIVE’S APPLICABLE FEDERAL
INCOME TAX RETURN WOULD NOT RESULT IN THE IMPOSITION OF A NEGLIGENCE OR SIMILAR
PENALTY.  THE DETERMINATION BY THE ACCOUNTING FIRM SHALL BE BINDING UPON UT AND
EXECUTIVE.  AS A RESULT OF THE UNCERTAINTY IN THE APPLICATION OF SECTION 4999 OF
THE CODE AT THE TIME OF THE DETERMINATION, IT IS POSSIBLE THAT GROSS-UP PAYMENTS
WHICH WILL NOT HAVE BEEN MADE BY UT SHOULD HAVE BEEN MADE (“UNDERPAYMENTS”)
CONSISTENT WITH THE CALCULATIONS REQUIRED TO BE MADE HEREUNDER.  IN THE EVENT
THAT UT EXHAUSTS ITS REMEDIES PURSUANT TO SECTION 4(C) AND EXECUTIVE THEREAFTER
IS REQUIRED TO MAKE PAYMENT OF ANY EXCISE TAX, THE ACCOUNTING FIRM SHALL
DETERMINE THE AMOUNT OF THE UNDERPAYMENT THAT HAS OCCURRED AND ANY SUCH
UNDERPAYMENTS SHALL BE PROMPTLY PAID BY UT TO OR FOR THE BENEFIT OF EXECUTIVE.


 


(C)                                  EXECUTIVE SHALL NOTIFY UT IN WRITING OF ANY
CLAIM BY THE INTERNAL REVENUE SERVICE THAT, IF SUCCESSFUL, WOULD REQUIRE THE
PAYMENT BY UT OF THE GROSS-UP PAYMENT.  SUCH NOTIFICATION SHALL BE GIVEN AS SOON
AS PRACTICABLE BUT NO LATER THAN TEN (10) BUSINESS DAYS AFTER EXECUTIVE IS
INFORMED IN WRITING OF SUCH CLAIM AND SHALL APPRISE UT OF THE NATURE OF SUCH
CLAIM AND THE DATE ON WHICH SUCH CLAIM IS REQUESTED TO BE PAID.  EXECUTIVE SHALL
NOT PAY SUCH CLAIM PRIOR TO THE EXPIRATION OF THE 30-DAY PERIOD FOLLOWING THE
DATE ON WHICH EXECUTIVE GIVES SUCH NOTICE TO UT (OR SUCH SHORTER PERIOD ENDING
ON THE DATE THAT ANY PAYMENT OF TAXES WITH RESPECT TO SUCH CLAIM IS DUE).  IF UT
NOTIFIES EXECUTIVE IN WRITING PRIOR TO THE EXPIRATION OF SUCH PERIOD THAT IT
DESIRES TO CONTEST SUCH CLAIM, EXECUTIVE SHALL:


 

(I)                                     GIVE UT ANY INFORMATION REASONABLY
REQUESTED BY UT RELATING TO SUCH CLAIM,

 

(II)                                  TAKE SUCH ACTION IN CONNECTION WITH
CONTESTING SUCH CLAIM AS UT SHALL REASONABLY REQUEST IN WRITING FROM TIME TO
TIME, INCLUDING, WITHOUT LIMITATION, ACCEPTING LEGAL REPRESENTATION WITH RESPECT
TO SUCH CLAIM BY AN ATTORNEY REASONABLY SELECTED BY UT,

 

(III)                               COOPERATE WITH UT IN GOOD FAITH IN ORDER
EFFECTIVELY TO CONTEST SUCH CLAIM, AND (IV) PERMIT UT TO PARTICIPATE IN ANY
PROCEEDING RELATING TO SUCH CLAIM; PROVIDED, HOWEVER, THAT UT SHALL BEAR AND PAY
DIRECTLY ALL COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES AND ANY ADDITIONAL
INTEREST AND PENALTIES) INCURRED IN CONNECTION WITH SUCH CONTEST AND SHALL
INDEMNIFY AND HOLD EXECUTIVE HARMLESS, ON AN AFTER-TAX BASIS, FOR ANY EXCISE TAX
OR INCOME OR EMPLOYMENT TAX (INCLUDING INTEREST AND PENALTIES WITH RESPECT
THERETO) IMPOSED AS A RESULT OF SUCH REPRESENTATION AND PAYMENT OF COSTS AND
EXPENSES.  WITHOUT LIMITATION ON THE FOREGOING PROVISIONS OF THIS SECTION 4(C),
UT SHALL CONTROL ALL PROCEEDINGS TAKEN IN CONNECTION WITH SUCH CONTEST AND, AT
ITS SOLE OPTION, MAY PURSUE OR

 

11

--------------------------------------------------------------------------------


 

FOREGO ANY AND ALL ADMINISTRATIVE APPEALS, PROCEEDINGS, HEARINGS, AND
CONFERENCES WITH THE TAXING AUTHORITY IN RESPECT OF SUCH CLAIM AND MAY, AT ITS
SOLE OPTION, EITHER DIRECT EXECUTIVE TO PAY THE TAX CLAIMED AND SUE FOR A REFUND
OR CONTEST THE CLAIM IN ANY PERMISSIBLE MANNER, AND EXECUTIVE AGREES TO
PROSECUTE SUCH CONTEST TO A DETERMINATION; BEFORE ANY ADMINISTRATIVE TRIBUNAL,
IN A COURT OF INITIAL JURISDICTION AND IN ONE OR MORE APPELLATE COURTS, AS UT
SHALL DETERMINE; PROVIDED FURTHER, THAT UT DIRECTS EXECUTIVE TO PAY SUCH CLAIM
AND SUE FOR A REFUND, UT SHALL ADVANCE THE AMOUNT OF SUCH PAYMENTS TO EXECUTIVE
ON AN INTEREST-FREE BASIS AND SHALL INDEMNIFY AND HOLD EXECUTIVE HARMLESS, ON AN
AFTER-TAX BASIS, FROM ANY EXCISE TAX OR INCOME OR EMPLOYMENT TAX (INCLUDING
INTEREST OR PENALTIES WITH RESPECT THERETO) IMPOSED WITH RESPECT TO SUCH ADVANCE
OR WITH RESPECT TO SUCH ADVANCE; AND PROVIDED FURTHER, THAT ANY EXTENSION OF THE
STATUTE OF LIMITATIONS RELATING TO PAYMENT OF TAXES FOR THE TAXABLE YEAR OF
EXECUTIVE WITH RESPECT TO WHICH SUCH CONTESTED AMOUNT IS CLAIMED TO BE DUE IS
LIMITED SOLELY TO SUCH CONTESTED AMOUNT.  FURTHERMORE, UT’S CONTROL OF THE
CONTEST SHALL BE LIMITED TO ISSUES WITH RESPECT TO WHICH A GROSS-UP PAYMENT
WOULD BE PAYABLE HEREUNDER AND EXECUTIVE SHALL BE ENTITLED TO SETTLE OR CONTEST,
AS THE CASE MAY BE, ANY OTHER ISSUED RAISED BY THE INTERNAL REVENUE SERVICE OR
ANY OTHER TAXING AUTHORITY.

 


(D)                                 IF, AFTER THE RECEIPT BY EXECUTIVE OF AN
AMOUNT ADVANCED BY UT PURSUANT TO THIS SECTION 4, EXECUTIVE BECOMES ENTITLED TO
RECEIVE, AND RECEIVES, ANY REFUND WITH RESPECT TO SUCH CLAIM, EXECUTIVE SHALL
(SUBJECT TO UT’S COMPLYING WITH THE REQUIREMENTS OF SECTION 4) PROMPTLY PAY TO
UT THE AMOUNT OF SUCH REFUND (TOGETHER WITH ANY INTEREST PAID OR CREDITED
THEREON AFTER TAX APPLICABLE THERETO).


 

(e)                                  Any amount payable to Executive pursuant to
this Section 4.3 shall be paid to the Executive no later than the earlier of
(i) the date specified in this Section 4.3, or (ii) the last day of the calendar
year following the calendar year in which the applicable tax is remitted to the
applicable taxing authority.

 

If, after the receipt by Executive of an amount advanced by UT pursuant to
Section 4, a determination is made that Executive shall not be entitled to any
refund with respect to such claim and UT does not notify Executive in writing of
its intent to contest such denial of refund prior to the expiration of thirty
(30) days after such determination, then such advance shall be forgiven and
shall not be required to be repaid and the amount of such advance shall offset,
to the extent thereof, the amount of Gross-Up Payment required to be paid.

 

12

--------------------------------------------------------------------------------


 


4.4.                              FOR A PERIOD OF 91 DAYS FOLLOWING TERMINATION
OF THIS AGREEMENT, EXECUTIVE SHALL NOT TRADE IN UT’S STOCK AND SHALL NOT MAKE
ANY FILINGS WITH THE SEC WITHOUT OBTAINING ADVANCE WRITTEN PERMISSION OF UT’S
GENERAL COUNSEL.


 


4.5.                              COMPENSATION UPON TERMINATION WITHOUT CAUSE. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT TO THE CONTRARY, IN THE
EVENT THAT EXECUTIVE CHOOSES TO RESIGN FOR ANY REASON OTHER THAN AS RESULT OF A
REASON CONSTITUTING TERMINATION FOR CAUSE THEN, IN SUCH EVENT, AT THE OPTION OF
THE EXECUTIVE, EXECUTIVE MAY STATE IN HER LETTER OF RESIGNATION THAT SHE WISHES
TO SERVE AS A SENIOR ADVISOR TO THE COMPANY, WHICH CONTINUING SERVICE SHALL BE
ON THE FOLLOWING TERMS: (I) EXECUTIVE SHALL BE EMPLOYED ON A FULL-TIME BASIS AS
A SENIOR ADVISOR TO THE COMPANY FOR UP TO FIFTEEN YEARS FROM THE DATE OF
RESIGNATION, FOR SO LONG AS EXECUTIVE IS WILLING AND ABLE TO PROVIDE ADVISORY
SERVICES TO THE COMPANY; (II) EXECUTIVE SHALL REPORT TO THE COMPANY’S GENERAL
COUNSEL AND SHALL AT ALL TIMES BE DILIGENT IN RESPONDING TO INFORMATIONAL OR
DISCUSSION REQUESTS AND PROJECT ASSIGNMENTS FROM THE GENERAL COUNSEL OR HIS/HER
DESIGNEE; (III) EXECUTIVE SHALL RECEIVE COMPENSATION OF $50,000 PER YEAR WITHOUT
INCREASE, BONUS OR OTHER ADJUSTMENT FOR EACH YEAR OF SERVICE, PAYABLE
SEMI-MONTHLY OR IN SUCH OTHER INSTALLMENTS AS SHALL BE CONSISTENT WITH THE
COMPANY’S PAYROLL PROCEDURES, LESS ALL NECESSARY WITHHOLDING; (IV) UNLESS
OTHERWISE AGREED TO BY THE COMPANY, EXECUTIVE SHALL PROVIDE SUCH ADVISORY
SERVICES FROM EXECUTIVE’S PERSONAL OFFICES NOT LOCATED AT COMPANY FACILITIES;
(V) EXECUTIVE SHALL CONTINUE TO ABIDE BY HER OBLIGATIONS OF CONFIDENTIALITY AND
NON-COMPETITION AS PROVIDED IN THIS AGREEMENT; AND (VI) EXECUTIVE SHALL RECEIVE
COMPENSATION TERMINATION AS IF EXECUTIVE’S EMPLOYMENT HAD BEEN TERMINATED
WITHOUT CAUSE.


 


ARTICLE 5
RESTRICTIVE COVENANTS


 


5.1.                              CONFIDENTIALITY.  EXCEPT AS AUTHORIZED OR
DIRECTED BY UT, EXECUTIVE SHALL NOT, AT ANY TIME DURING OR SUBSEQUENT TO THE
TERM OF THIS AGREEMENT, DIRECTLY OR INDIRECTLY PUBLISH OR DISCLOSE ANY
CONFIDENTIAL INFORMATION OF UT OR OF ANY OF ITS AFFILIATES, OR CONFIDENTIAL
INFORMATION OF OTHERS THAT HAS COME INTO THE POSSESSION OF UT OR OF ANY OF ITS
AFFILIATES, OR INTO EXECUTIVE’S POSSESSION IN THE COURSE OF HER EMPLOYMENT WITH
UT OR ANY OF ITS AFFILIATES OR OF HER SERVICES AND DUTIES HEREUNDER (WHETHER
PRIOR TO OR DURING THE TERM OF THIS AGREEMENT), TO ANY OTHER PERSON OR ENTITY,
AND EXECUTIVE SHALL NOT USE ANY SUCH CONFIDENTIAL INFORMATION FOR EXECUTIVE’S
OWN PERSONAL USE OR ADVANTAGE OR MAKE IT AVAILABLE TO OTHERS FOR USE.  ALL
CONFIDENTIAL INFORMATION, WHETHER ORAL OR WRITTEN, REGARDING THE BUSINESS OR
AFFAIRS OF UT OR ANY OF ITS AFFILIATES, INCLUDING, WITHOUT LIMITATION,
INFORMATION AS TO THEIR PRODUCTS, SERVICES, SYSTEMS, DESIGNS, INVENTIONS,
SOFTWARE, FINANCE (INCLUDING PRICES, COSTS AND REVENUES), MARKETING PLANS,
PROGRAMS, METHODS OF OPERATION, PROSPECTIVE AND EXISTING CONTRACTS, CUSTOMERS
AND OTHER BUSINESS ARRANGEMENTS OR BUSINESS PLANS, PROCEDURES, AND STRATEGIES,
SHALL ALL BE DEEMED CONFIDENTIAL INFORMATION, EXCEPT TO THE EXTENT THE SAME
SHALL HAVE BEEN LAWFULLY AND WITHOUT BREACH OF CONFIDENTIAL OBLIGATION MADE
AVAILABLE TO THE GENERAL PUBLIC WITHOUT RESTRICTION.  UT SHALL BE UNDER NO
OBLIGATION TO IDENTIFY SPECIFICALLY ANY INFORMATION AS TO WHICH THE PROTECTION
OF THIS SECTION 5.1 EXTENDS BY ANY NOTICE OR OTHER ACTION.  UPON EXPIRATION OR
TERMINATION OF THIS AGREEMENT FOR ANY REASON, EXECUTIVE SHALL RETURN ALL RECORDS
OF CONFIDENTIAL INFORMATION, INCLUDING ALL COPIES THEREOF IN EXECUTIVE’S
POSSESSION, WHETHER PREPARED BY HER OR OTHERS, TO UT.

 

13

--------------------------------------------------------------------------------


 


5.2.                              UNFAIR COMPETITION.  DURING THE PERIOD IN
WHICH EXECUTIVE IS RECEIVING ANY PAYMENT UNDER THIS AGREEMENT AND FOR A PERIOD
OF FIVE (5) YEARS THEREAFTER, EXECUTIVE SHALL NOT, DIRECTLY OR INDIRECTLY, AND
WHETHER OR NOT FOR COMPENSATION, AS A STOCKHOLDER OWNING BENEFICIALLY OR OF
RECORD MORE THAN FIVE PERCENT (5%) OF THE OUTSTANDING SHARES OF ANY CLASS OF
STOCK OF AN ISSUER, OR AS AN OFFICER, DIRECTOR, EMPLOYEE, CONSULTANT, PARTNER,
JOINT VENTURER, PROPRIETOR OR OTHERWISE, ENGAGE IN OR BECOME INTERESTED IN ANY
CONFLICTING ORGANIZATION IN CONNECTION WITH RESEARCH, DEVELOPMENT, CONSULTING,
MANUFACTURING, PURCHASING, ACCOUNTING, ENGINEERING, MARKETING, MERCHANDISING OR
SELLING OF ANY CONFLICTING PRODUCT OR SERVICE.  DURING THE PERIOD IN WHICH
EXECUTIVE IS RECEIVING ANY PAYMENTS UNDER THIS AGREEMENT AND FOR A PERIOD OF
FIVE (5) YEARS THEREAFTER, EXECUTIVE SHALL NOT, WITHOUT THE PRIOR WRITTEN
CONSENT OF UT, SOLICIT OR HIRE OR INDUCE THE TERMINATION OF EMPLOYMENT OF ANY
EMPLOYEES OR OTHER PERSONNEL PROVIDING SERVICES TO UT OR ANY OF ITS AFFILIATES,
FOR ANY BUSINESS ACTIVITY, OTHER THAN A BUSINESS ACTIVITY OWNED OR CONTROLLED,
DIRECTLY OR INDIRECTLY, BY UT OR ANY OF ITS AFFILIATES.


 


5.3.                              INJUNCTIVE RELIEF.


 


(A)                                  EXECUTIVE ACKNOWLEDGES AND WARRANTS THAT
SHE WILL BE FULLY ABLE TO EARN AN ADEQUATE LIVELIHOOD FOR HERSELF AND HER
DEPENDENTS IF SECTION 5.2 SHOULD BE SPECIFICALLY ENFORCED AGAINST HER, AND THAT
SUCH SECTION 5.2 MERELY PREVENTS UNFAIR COMPETITION AGAINST UT FOR A LIMITED
PERIOD OF TIME.  EXECUTIVE AGREES AND ACKNOWLEDGES THAT, BY VIRTUE OF
EXECUTIVE’S EMPLOYMENT WITH UT, EXECUTIVE SHALL HAVE ACCESS TO AND MAINTAIN AN
INTIMATE KNOWLEDGE OF UT’S ACTIVITIES AND AFFAIRS, INCLUDING CONFIDENTIAL
INFORMATION AND OTHER CONFIDENTIAL MATTERS.  AS A RESULT OF SUCH ACCESS AND
KNOWLEDGE, AND BECAUSE OF THE UNIQUE SERVICE THAT EXECUTIVE IS CAPABLE OF
PERFORMING FOR UT OR ONE OF ITS COMPETITORS, EXECUTIVE ACKNOWLEDGES THAT THE
SERVICES TO BE RENDERED BY EXECUTIVE PURSUANT TO THIS AGREEMENT ARE OF A
CHARACTER GIVING THEM A PECULIAR VALUE, THE LOSS OF WHICH CANNOT ADEQUATELY OR
REASONABLY BE COMPENSATED BY MONEY DAMAGES.  CONSEQUENTLY, EXECUTIVE AGREES THAT
ANY BREACH OR THREATENED BREACH BY EXECUTIVE OF EXECUTIVE’S OBLIGATIONS UNDER
THIS ARTICLE 5 WOULD CAUSE IRREPARABLE INJURY TO UT, AND THAT UT SHALL BE
ENTITLED TO (I) PRELIMINARY AND PERMANENT INJUNCTIONS ENJOINING EXECUTIVE FROM
VIOLATING SUCH PROVISIONS, AND (II) MONEY DAMAGES IN THE AMOUNT OF ANY FEES,
COMPENSATION, BENEFITS, PROFITS OR OTHER REMUNERATION EARNED BY EXECUTIVE OR ANY
COMPETITOR OF UT AS A RESULT OF SUCH BREACH, TOGETHER WITH INTEREST, AND COSTS
AND ATTORNEYS’ FEES EXPENDED TO COLLECT SUCH DAMAGES OR SECURE SUCH
INJUNCTIONS.  NOTHING IN THIS AGREEMENT, HOWEVER, SHALL BE CONSTRUED TO PROHIBIT
UT FROM PURSUING ANY OTHER REMEDY, UT AND EXECUTIVE HAVING AGREED THAT ALL SUCH
REMEDIES SHALL BE CUMULATIVE.


 


(B)                                 THE RESTRICTIONS SET FORTH IN THIS ARTICLE 5
AND THE FOLLOWING ARTICLE 6 SHALL BE CONSTRUED AS INDEPENDENT COVENANTS, AND
SHALL SURVIVE THE TERMINATION OR EXPIRATION OF THIS AGREEMENT, AND THE EXISTENCE
OF ANY CLAIM OR CAUSE OF ACTION AGAINST UT, WHETHER PREDICATED UPON THIS
AGREEMENT OR OTHERWISE, SHALL NOT CONSTITUTE A DEFENSE TO THE ENFORCEMENT BY UT
OF THE RESTRICTIONS CONTAINED IN THIS ARTICLE 5 OR THE FOLLOWING ARTICLE 6. 
EXECUTIVE HEREBY CONSENTS AND WAIVES ANY OBJECTION TO THE JURISDICTION OVER HER
PERSON OR THE VENUE OF ANY COURTS WITHIN THE STATE OF MARYLAND WITH RESPECT TO
ANY PROCEEDINGS IN LAW OR IN EQUITY ARISING OUT OF THIS ARTICLE 5 OR THE
FOLLOWING ARTICLE 6.  IF ANY COURT OF COMPETENT JURISDICTION SHALL HOLD THAT ANY
OF THE RESTRICTIONS CONTAINED IN SECTION 5.2 ARE UNREASONABLE AS TO TIME,
GEOGRAPHICAL AREA OR OTHERWISE, SAID RESTRICTIONS SHALL BE DEEMED TO BE REDUCED
TO THE EXTENT NECESSARY IN THE OPINION OF SUCH COURT TO MAKE THEIR APPLICATION
REASONABLE.

 

14

--------------------------------------------------------------------------------


 


ARTICLE 6
INVENTIONS, WORKS OF AUTHORSHIP,
PATENTS AND COPYRIGHTS


 


6.1.                              OWNERSHIP OF INVENTIONS AND WORKS OF
AUTHORSHIP.   EXECUTIVE AGREES THAT ALL INVENTIONS MADE, CONCEIVED, DISCOVERED,
DEVELOPED OR REDUCED TO PRACTICE BY EXECUTIVE AND ALL SOFTWARE AND OTHER WORKS
OF AUTHORSHIP CREATED BY EXECUTIVE, EITHER ALONE OR WITH OTHERS, AT ANY TIME
WITHIN OR WITHOUT NORMAL WORKING HOURS, DURING OR PRIOR TO THE TERM OF THIS
AGREEMENT, ARISING OUT OF EXECUTIVE’S EMPLOYMENT WITH UT OR BASED UPON
CONFIDENTIAL INFORMATION, OR PERTINENT TO ANY FIELD OF BUSINESS OR RESEARCH IN
WHICH, DURING SUCH EMPLOYMENT, UT OR ANY AFFILIATE THEREOF IS ENGAGED OR (IF
SUCH IS KNOWN OR ASCERTAINABLE BY EXECUTIVE) IS CONSIDERING ENGAGING WHETHER OR
NOT PATENTED OR PATENTABLE, SHALL BE AND REMAIN THE SOLE PROPERTY OF UT OR ITS
AFFILIATES WITH RESPECT TO ALL RIGHTS OF EXECUTIVE ARISING FROM ANY DISCOVERY,
CONCEPTION, DEVELOPMENT, REDUCTION TO PRACTICE, OR CREATION BY EXECUTIVE.  UT
SHALL HAVE THE FULL RIGHT TO ASSIGN, LICENSE OR TRANSFER ALL RIGHTS THERETO.


 


6.2.                              DISCLOSURE OF INVENTIONS AND WORKS OF
AUTHORSHIP.  EXECUTIVE SHALL PROMPTLY MAKE FULL DISCLOSURE TO UT OR TO AN
AUTHORIZED REPRESENTATIVE THEREOF OF ALL INFORMATION RELATING TO THE MAKING,
CONCEPTION, DISCOVERY, DEVELOPMENT, CREATION OR REDUCTION TO PRACTICE OF
INVENTIONS, OR OF SOFTWARE AND OTHER WORKS OF AUTHORSHIP OWNED BY UT PURSUANT TO
SECTION 6.1 ABOVE.


 


6.3.                              PATENT AND COPYRIGHT APPLICATIONS.  AT THE
REQUEST OF UT AND AT UT’S EXPENSE, EXECUTIVE SHALL EXECUTE SUCH DOCUMENTS AND
PERFORM SUCH OTHER ACTS AS UT DEEMS NECESSARY TO OBTAIN PATENTS OR THE LIKE ON
SUCH INVENTIONS OR COPYRIGHT REGISTRATIONS FOR SUCH SOFTWARE AND OTHER WORKS OF
AUTHORSHIP IN ANY JURISDICTION OR JURISDICTIONS.  SUCH OBLIGATIONS SHALL
CONTINUE BEYOND THE TERM OF THIS AGREEMENT.  EXECUTIVE FURTHER AGREES NOT TO
FILE ANY PATENT APPLICATIONS RELATING TO OR DESCRIBING OR OTHERWISE DESCRIBING
ANY CONFIDENTIAL INFORMATION OR ANY SUCH INVENTIONS, OR TO CLAIM ANY COPYRIGHT
OR FILE ANY APPLICATIONS TO REGISTER ANY COPYRIGHT IN SUCH SOFTWARE OR OTHER
WORKS OF AUTHORSHIP, EXCEPT WITH THE PRIOR WRITTEN CONSENT OF UT.


 


6.4.                              ASSIGNMENT OF INVENTIONS AND WORKS OF
AUTHORSHIP.  EXECUTIVE AGREES TO ASSIGN TO UT OR ITS AFFILIATES ALL OF
EXECUTIVE’S RIGHT, TITLE AND INTEREST IN AND TO ANY AND ALL SUCH INVENTIONS AND
THE PATENT APPLICATIONS AND PATENTS RELATING THERETO AND TO THE COPYRIGHT IN ANY
AND ALL SUCH SOFTWARE AND OTHER WORKS OF AUTHORSHIP AND ANY COPYRIGHT
APPLICATIONS AND REGISTRATIONS RELATING THERETO CONCEIVED, REDUCED TO PRACTICE,
DISCOVERED, CREATED OR OTHERWISE DEVELOPED BY EXECUTIVE AND OWNED BY UT PURSUANT
TO SECTION 8.1 ABOVE.


 


ARTICLE 7
DISPUTE RESOLUTION


 


7.1.                              GENERAL.  THE PARTIES AGREE TO PERFORM THE
TERMS OF THIS AGREEMENT IN GOOD FAITH, AND TO ATTEMPT TO RESOLVE ANY DISPUTES
THAT MAY ARISE BETWEEN THEM THROUGH GOOD FAITH NEGOTIATIONS.

 

15

--------------------------------------------------------------------------------


 


7.2.                              BINDING ARBITRATION.  FAILING RESOLUTION BY
GOOD FAITH NEGOTIATION BETWEEN THE PARTIES AS CONTEMPLATED BY SECTION 7.1, ALL
CLAIMS, DISPUTES, AND CONTROVERSIES ARISING OUT OF OR IN RELATION TO THE
PERFORMANCE, INTERPRETATION, APPLICATION OR ENFORCEMENT OF THIS AGREEMENT,
INCLUDING BUT NOT LIMITED TO BREACH THEREOF (EXCEPT ANY DISPUTE RELATING TO
ARTICLE 5 OR 6 OF THIS AGREEMENT), NOT RESOLVED BY THE PARTIES SHALL BE REFERRED
TO ARBITRATION BEFORE A SINGLE, INDEPENDENT THIRD PARTY ARBITRATOR WHO WILL BE
SELECTED BY MUTUAL AGREEMENT OF THE PARTIES OR, IF SUCH AGREEMENT IS NOT REACHED
WITHIN ONE WEEK OF EITHER PARTY SEEKING SUCH AGREEMENT, THEN IN ACCORDANCE WITH
EMPLOYMENT DISPUTE RESOLUTION RULES OF THE AMERICAN ARBITRATION ASSOCIATION. 
JUDGMENT UPON THE AWARD RENDERED BY THE ARBITRATOR MAY BE ENTERED IN ANY COURT
OR COMPETENT JURISDICTION.  ANY ARBITRATION PURSUANT TO THIS ARTICLE 7 SHALL
TAKE PLACE IN THE STATE OF MARYLAND, OR SUCH OTHER PLACE AS THE PARTIES SHALL
MUTUALLY AGREE.


 


ARTICLE 8
MISCELLANEOUS


 


8.1.                              NOTICE.  FOR PURPOSES OF THIS AGREEMENT,
NOTICES AND ALL OTHER COMMUNICATIONS PROVIDED FOR IN THIS AGREEMENT SHALL BE IN
WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN HAND DELIVERED, SENT BY
OVERNIGHT COURIER, OR MAILED BY FIRST CLASS, REGISTERED, OR CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, POSTAGE PREPAID, OR TRANSMITTED BY TELEGRAM OR
TELECOPY, ADDRESSED AS FOLLOWS:


 

If to Executive:
Martine Rothblatt



If to UT:
United Therapeutics
Attn: General Counsel
1110 Spring Street
Silver Spring, MD 20910

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

16

--------------------------------------------------------------------------------


 


8.2.                              ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES
THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO, AND EXPRESSLY SUPERSEDES ALL
PRIOR ORAL OR WRITTEN AGREEMENTS, COMMITMENTS OR UNDERSTANDINGS WITH RESPECT TO
THE MATTERS PROVIDED FOR HEREIN, INCLUDING THE ORIGINAL AGREEMENT AND ALL PRIOR
AMENDMENTS THERETO.


 


8.3.                              HEADING.  ARTICLE AND SECTION HEADINGS
CONTAINED IN THIS AGREEMENT ARE INSERTED FOR CONVENIENCE OF REFERENCE ONLY,
SHALL NOT BE DEEMED TO BE A PART OF THIS AGREEMENT FOR ANY PURPOSE, AND SHALL
NOT IN ANYWAY DEFINE OR AFFECT THE MEANING CONSTRUCTION OR SCOPE OF ANY OF THE
PROVISIONS HEREOF.


 


8.4.                              SEVERABILITY.  IN THE EVENT ANY PROVISION OF
THIS AGREEMENT, OR ANY PORTION THEREOF, IS DETERMINED BY ANY ARBITRATOR OR COURT
OF COMPETENT JURISDICTION TO BE UNENFORCEABLE AS WRITTEN SUCH PROVISION OR
PORTION SHALL BE INTERPRETED TO BE ENFORCEABLE.  IN THE EVENT ANY PROVISION OF
THIS AGREEMENT, OR ANY PORTION THEREOF IS DETERMINED BY ANY ARBITRATOR OR COURT
OF COMPETENT JURISDICTION TO BE VOID, THE REMAINING PORTIONS OF THIS AGREEMENT
SHALL NEVERTHELESS BE BINDING UPON UT AND EXECUTIVE WITH THE SUM EFFECT AS
THOUGH THE VOID PROVISION OR PORTION THEREOF HAD BEEN SEVERED AND DELETED.


 


8.5.                              GOVERNING LAW.  THIS AGREEMENT, THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HERETO, AND ANY CLAIMS OR DISPUTES RELATING THERETO,
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF
THE STATE OF MARYLAND (EXCLUDING THE CHOICE OF LAW RULES THEREOF).


 


8.6.                              AMENDMENT MODIFICATION; WAIVER.  NO AMENDMENT,
MODIFICATION OR WAIVER OF THE TERMS OF THIS AGREEMENT SHALL BE VALID UNLESS MADE
IN WRITING AND DULY EXECUTED BY EXECUTIVE AND UT.  NO DELAY OR FAILURE AT ANY
TIME ON THE PART OF UT OR EXECUTIVE IN EXERCISING ANY RIGHT, POWER OR PRIVILEGE
UNDER THIS AGREEMENT, OR IN ENFORCING ANY PROVISION OF THIS AGREEMENT, SHALL
IMPAIR ANY SUCH RIGHT, POWER, OR PRIVILEGE, OR BE CONSTRUED AS A WAIVER OF ANY
DEFAULT OR AS ANY ACQUIESCENCE THEREIN, OR SHALL AFFECT THE RIGHT OF UT OR
EXECUTIVE THEREAFTER TO ENFORCE EACH AND EVERY PROVISION OF THIS AGREEMENT IN
ACCORDANCE WITH ITS TERMS.


 


8.7.                              ADDITIONAL OBLIGATIONS.  BOTH DURING AND AFTER
THE TERM OF EMPLOYMENT, EXECUTIVE SHALL, UPON REASONABLE NOTICE, FURNISH UT WITH
SUCH INFORMATION AS MAY BE IN EXECUTIVE’S POSSESSION OR CONTROL, AND COOPERATE
WITH UT, AS MAY REASONABLY BE REQUESTED BY UT (AND, AFTER THE TERM OR
EMPLOYMENT, WITH DUE CONSIDERATION FOR EXECUTIVE’S OBLIGATIONS WITH RESPECT TO
ANY NEW EMPLOYMENT OR BUSINESS ACTIVITY) IN CONNECTION WITH ANY LITIGATION OR
OTHER ADVERSARIAL PROCEEDING IN WHICH UT OR ANY AFFILIATE IS OR MAY BECOME A
PARTY.  UT SHALL REIMBURSE EXECUTIVE FOR ALL REASONABLE EXPENSES INCURRED BY
EXECUTIVE IN FULFILLING EXECUTIVE’S OBLIGATIONS UNDER THIS ARTICLE 8.7.


 


8.8.                              SUCCESSORS; BINDING AGREEMENT.


 


(A)                                  THIS AGREEMENT SHALL NOT BE TERMINATED BY
ANY MERGER OR CONSOLIDATION OF UT WHEREBY UT IS OR IS NOT THE SURVIVING OR
RESULTING CORPORATION OR AS A RESULT OF ANY TRANSFER OF ALL OR SUBSTANTIALLY ALL
OF THE ASSETS OF UT.  IN THE EVENT OF ANY SUCH MERGER, CONSOLIDATION, OR
TRANSFER OF ASSETS, THE PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON THE
SURVIVING OR RESULTING CORPORATION OR THE PERSON OR ENTITY TO WHICH SUCH ASSETS
ARE TRANSFERRED.

 

17

--------------------------------------------------------------------------------


 


(B)                                 UT AGREES THAT CONCURRENTLY WITH ANY MERGER,
CONSOLIDATION OR TRANSFER OF ASSETS REFERRED TO IN THIS SECTION 8.8, IT WILL
CAUSE ANY SUCCESSOR OR TRANSFEREE UNCONDITIONALLY TO ASSUME, BY WRITTEN
INSTRUMENT DELIVERED TO EXECUTIVE (OR HIS BENEFICIARY OR ESTATE), ALL OF THE
OBLIGATIONS OF UT HEREUNDER.  FAILURE OF UT TO OBTAIN SUCH ASSUMPTION PRIOR TO
THE EFFECTIVENESS OF ANY SUCH MERGER, CONSOLIDATION, OR TRANSFER OF ASSETS SHALL
BE BREACH OF THIS AGREEMENT AND SHALL CONSTITUTE GOOD REASON HEREUNDER AND SHALL
ENTITLE EXECUTIVE TO COMPENSATION AND OTHER BENEFITS FROM UT IN THE SAME AMOUNT
AND ON THE SAME TERMS AS EXECUTIVE WOULD BE ENTITLED HEREUNDER IF EXECUTIVE’S
EMPLOYMENT WERE TERMINATED OTHER THAN BY REASON OF A NONQUALIFYING TERMINATION.
 FOR PURPOSES OF IMPLEMENTING THE FOREGOING, THE DATE ON WHICH ANY SUCH MERGER,
CONSOLIDATION OR TRANSFER BECOMES EFFECTIVE SHALL BE DEEMED THE DATE GOOD REASON
OCCURS AND SHALL BE THE DATE OF TERMINATION IF REQUESTED BY EXECUTIVE.


 


(C)                                  THIS AGREEMENT SHALL INURE TO THE BENEFIT
OF AND BE ENFORCEABLE BY EXECUTIVE’S PERSONAL OR LEGAL REPRESENTATIVES,
EXECUTORS, ADMINISTRATOR, SUCCESSORS, HEIRS, DISTRIBUTEES, DEVISES AND
LEGATEES.  IF EXECUTIVE SHALL DIE WHILE ANY AMOUNTS WOULD BE PAYABLE TO
EXECUTIVE HEREUNDER HAD EXECUTIVE CONTINUED TO LIVE, ANY SUCH AMOUNTS, UNLESS
OTHERWISE PROVIDED HEREIN, SHALL BE PAID IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT TO SUCH PERSON OR PERSONS APPOINTED IN WRITING BY EXECUTIVE TO RECEIVE
SUCH AMOUNTS OR, IF NO PERSON IS SO APPOINTED, TO EXECUTIVE’S ESTATE.


 


8.9.                              OBLIGATION TO MAKE PAYMENTS.


 


(A)                                  UT’S OBLIGATION TO MAKE ANY PAYMENTS
PROVIDED FOR IN THIS AGREEMENT AND OTHERWISE TO PERFORM ITS OBLIGATIONS
HEREUNDER SHALL NOT BE AFFECTED BY ANY SET-OFF, COUNTERCLAIM, RECOUPMENT,
DEFENSE OR OTHER CLAIM, RIGHT OR ACTION WHICH UT AND/OR ITS AFFILIATES MAY HAVE
AGAINST EXECUTIVE OR OTHERS.  IN NO EVENT SHALL EXECUTIVE BE OBLIGATED TO SEEK
OTHER EMPLOYMENT OR TAKE OTHER ACTION BY WAY OF MITIGATION OF THE AMOUNTS
PAYABLE TO EXECUTIVE UNDER ANY OF THE PROVISIONS OF THIS AGREEMENT, AND SUCH
AMOUNTS SHALL NOT BE REDUCED WHETHER OR NOT EXECUTIVE OBTAINS OTHER EMPLOYMENT.


 


(B)                                 IF THERE SHALL BE ANY DISPUTE BETWEEN UT AND
EXECUTIVE IN THE EVENT OF ANY TERMINATION OF EXECUTIVE’S EMPLOYMENT THEN, UNTIL
THERE IS A FINAL, NONAPPEALABLE DETERMINATION PURSUANT TO ARBITRATION DECLARING
THAT SUCH TERMINATION WAS FOR CAUSE, THAT THE DETERMINATION BY EXECUTIVE OF THE
EXISTENCE OF GOOD REASON WAS NOT MADE IN GOOD FAITH, OR THAT UT IS NOT OTHERWISE
OBLIGATED TO PAY ANY AMOUNT OR PROVIDE ANY BENEFIT TO EXECUTIVE AND HER
DEPENDENTS OR OTHER BENEFICIARIES, AS THE CASE MAY BE, UNDER ARTICLE 4, UT SHALL
PAY ALL AMOUNTS, AND PROVIDE ALL BENEFITS, TO EXECUTIVE AND HER DEPENDENTS OR
OTHER BENEFICIARIES, AS THE CASE MAY BE, THAT UT WOULD BE REQUIRED TO PAY OR
PROVIDE PURSUANT TO ARTICLE 4 AS THOUGH SUCH TERMINATION WERE BY UT WITHOUT
CAUSE OR BY EXECUTIVE WITH GOOD REASON; PROVIDED, HOWEVER, THAT UT SHALL NOT BE
REQUIRED TO PAY ANY DISPUTED AMOUNTS PURSUANT TO THIS SECTION 8.9 EXCEPT UPON
RECEIPT OF AN UNDERTAKING BY OR ON BEHALF OF EXECUTIVE TO REFUND ALL SUCH
AMOUNTS TO WHICH EXECUTIVE IS ULTIMATELY DETERMINED BY THE ARBITRATOR NOT TO BE
ENTITLED.

 

18

--------------------------------------------------------------------------------


 


8.10.                        SECTION 409A.  THE PARTIES INTEND THAT ANY
COMPENSATION, BENEFITS AND OTHER AMOUNTS PAYABLE OR PROVIDED TO EXECUTIVE UNDER
THIS AGREEMENT BE PAID OR PROVIDED IN COMPLIANCE WITH SECTION 409A OF THE CODE
AND ALL REGULATIONS, GUIDANCE, AND OTHER INTERPRETATIVE AUTHORITY ISSUED
THEREUNDER (COLLECTIVELY, “SECTION 409A”) SUCH THAT THERE WILL BE NO ADVERSE TAX
CONSEQUENCES, INTEREST, OR PENALTIES FOR EXECUTIVE UNDER SECTION 409A AS A
RESULT OF THE PAYMENTS AND BENEFITS SO PAID OR PROVIDED TO HER.  THE PARTIES
AGREE TO MODIFY THIS AGREEMENT, OR THE TIMING (BUT NOT THE AMOUNT) OF THE
PAYMENT HEREUNDER OF SEVERANCE OR OTHER COMPENSATION, OR BOTH, TO THE EXTENT
NECESSARY TO COMPLY WITH AND TO THE EXTENT PERMISSIBLE UNDER SECTION 409A.   IN
ADDITION, NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN ANY OTHER
PROVISION OF THIS AGREEMENT, THE PAYMENTS AND BENEFITS TO BE PROVIDED EXECUTIVE
UNDER THIS AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS SET FORTH BELOW.


 

(a)                                  The date of Executive’s “separation from
service,” as defined in the regulations issued under Section 409A, shall be
treated as Executive’s Date of Termination for purpose of determining the time
of payment of any amount that becomes payable to Executive pursuant to Article 4
hereof upon the termination of her employment and that is treated as an amount
of deferred compensation for purposes of Section 409A.

 

(b)                                 In the case of any amounts that are payable
to Executive under this Agreement, or under any other “nonqualified deferred
compensation plan” (within the meaning of Section 409A) maintained by the
Company in the form of installment payments, (i) Executive’s right to receive
such payments shall be treated as a right to receive a series of separate
payments under Treas. Reg. §1.409A-2(b)(2)(iii), and (ii) to the extent any such
plan does not already so provide, it is hereby amended as of the date hereof to
so provide, with respect to amounts payable to Executive thereunder.

 

(c)                                  If Executive is a “specified employee”
within the meaning of Section 409A at the time of her “separation from service”
within the meaning of Section 409A, then any payment otherwise required to be
made to her under this Agreement on account of her separation from service, to
the extent such payment (after taking in to account all exclusions applicable to
such payment under Section 409A) is properly treated as deferred compensation
subject to Section 409A, shall not be made until the first business day after
(i) the expiration of six months from the date of Executive’s separation from
service, or (ii) if earlier, the date of Executive’s death (the “Delayed Payment
Date”).  On the Delayed Payment Date, there shall be paid to Executive or, if
Executive has died, to Executive’s estate, in a single cash lump sum, an amount
equal to aggregate amount of the payments delayed pursuant to the preceding
sentence.

 

(d)                                 To the extent that the reimbursement of any
expenses or the provision of any in-kind benefits pursuant to this Agreement is
subject to Section 409A, (i) the amount of such expenses eligible for
reimbursement, or in-kind benefits to be provided hereunder during any one
calendar year shall not affect the amount of such expenses eligible for
reimbursement or in-kind benefits to be provided hereunder in any other calendar
year; provided, however, that the foregoing shall not apply to any limit on the
amount of any expenses incurred by Executive that may be reimbursed or paid
under the terms of the Company’s medical plan, if such limit is imposed on all
similarly situated participants in such plan; (ii) all such expenses eligible
for reimbursement hereunder shall be paid to Executive as soon as
administratively practicable after any documentation required for reimbursement
for such expenses has been submitted, but in any

 

19

--------------------------------------------------------------------------------


 

event by no later than December 31 of the calendar year following the calendar
year in which such expenses were incurred; and (iii) Executive’s right to
receive any such reimbursements or in-kind benefits shall not be subject to
liquidation or exchange for any other benefit.

 


8.11.                        COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN
TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL AND
ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 

IN WITNESS WHEREOF, UT has caused this Agreement to be executed by a duly
authorized officer of UT.  Executive has executed this Agreement as of the day
and written below.

 

ACCEPTED AND AGREED TO:

 

UNITED THERAPEUTICS CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Martine A. Rothblatt

 

By:

/s/ Paul A. Mahon

Name:

Martine Rothblatt

 

Name:

Paul A. Mahon

Date:

 

 

Title:

EVP

 

 

 

Date:

 

 

20

--------------------------------------------------------------------------------